Case 2:18-cv-08048-SVW-JC Document 66 Filed 09/16/19 Page 1 of 3 Page ID #:948




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Alex Spiro (admitted pro hac vice)
  2 alexspiro@quinnemanuel.com
    51 Madison Avenue, 22nd Floor
  3 New York, New York 10010
    Telephone: (212) 849-7000
  4
  5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Robert M. Schwartz (Bar No. 117166)
  6 robertschwartz@quinnemanuel.com
    Michael T. Lifrak (Bar No. 210846)
  7 michaellifrak@quinnemanuel.com
    Jeanine M. Zalduendo (Bar No. 243374)
  8 jeaninezalduendo@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  9 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
 10
    Attorneys for Defendant Elon Musk
 11
 12
 13                       UNITED STATES DISTRICT COURT

 14                     CENTRAL DISTRICT OF CALIFORNIA

 15
      VERNON UNSWORTH,                      Case No. 2:18-cv-08048
 16
                 Plaintiff,                 Judge: Hon. Stephen V. Wilson
 17
           vs.
 18                                          DEFENDANT ELON MUSK’S
      ELON MUSK,                             ADMINISTRATIVE MOTION TO
 19                                          REMOVE A FILED DOCUMENT
                 Defendant.                  FROM ECF
 20
 21                                         Complaint Filed: September 17, 2018
                                            Trial Date: December 2, 2019
 22
                                            Hearing Date: October 28, 2019
 23                                         Time:         1:30 p.m.
                                            Courtroom:    10A
 24
 25
 26
 27
 28

                                                                 Case No. 2:18-cv-08048
                 DEFENDANT ELON MUSK’S ADMINISTRATIVE MOTION TO REMOVE FILED DOCUMENT
Case 2:18-cv-08048-SVW-JC Document 66 Filed 09/16/19 Page 2 of 3 Page ID #:949




   1        TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
   2 RECORD:
   3        PLEASE TAKE NOTICE that Defendant Elon Musk hereby files this
   4 Administrative Motion to Remove a Filed Document from ECF as follows:
   5        On September 16, 2019, Defendant filed the document entitled “Declaration
   6 of Jared Birchall in support of Defendant’s Motion for Summary Judgement or in
   7 the alternative Partial Summary Judgment” (“Birchall Declaration”), as Dkt. No. 61.
   8 Defendant respectfully requests that the court’s clerk remove this document from
   9 the docket, which inadvertently contained unredacted personal information relating
 10 to Plaintiff in Exhibits D and E thereto. This information should be redacted
 11 pursuant to Federal Rule of Civil Procedure 5.2(a)(2) and Local Rule 5.2-1
 12 (protecting birth date, address, and passport information).
 13         Defendant’s counsel was unaware that the personal information had been
 14 filed until Plaintiff’s counsel raised the issue on the evening on September 16, 2019
 15 and requested its immediate removal. Defendant’s counsel responded that it would
 16 comply with the request via the present motion. Defendant has also filed a corrected
 17 version of the Birchall Declaration, with the proper redactions, as Dkt. No. 65.
 18         For the foregoing reasons, Defendant respectfully requests that the Court
 19 grant Defendant’s Administrative Motion to Remove A Filed Document from ECF.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -1-                    Case No. 2:18-cv-08048
                  DEFENDANT ELON MUSK’S ADMINISTRATIVE MOTION TO REMOVE FILED DOCUMENT
Case 2:18-cv-08048-SVW-JC Document 66 Filed 09/16/19 Page 3 of 3 Page ID #:950




   1
   2 DATED: September 16, 2019         Respectfully submitted,
   3
                                       QUINN EMANUEL URQUHART &
   4                                   SULLIVAN, LLP
   5                                    By       /s/ Alex Spiro
   6                                         Alex Spiro (admitted pro hac vice)
                                             alexspiro@quinnemanuel.com
   7
                                             51 Madison Avenue, 22nd Floor
   8                                         New York, New York 10010
   9                                         Telephone: (212) 849-7000

 10                                          Attorneys for Defendant Elon Musk
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             -2-                    Case No. 2:18-cv-08048
                 DEFENDANT ELON MUSK’S ADMINISTRATIVE MOTION TO REMOVE FILED DOCUMENT
